 Case 6:20-cv-01085-CEM-DCI Document 1 Filed 06/19/20 Page 1 of 16 PageID 1



                         IN THE UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

MELISSA MARENGO,                                )       CIVIL ACTION NO.

                Plaintiff                       )
                                                )
v.                                              )
                                                )

ADVENTHEALTH ORLANDO                )
                                    )
            Defendant.              )
_____________________________________


                       COMPLAINT AND DEMAND FOR JURY TRIAL
                               (Injunctive Relief Sought)

        Plaintiff, Melissa Marengo, hereby files this Complaint and Demand for Jury Trial

against Defendant, AdventHealth Orlando, and states as follows:


                                    NATURE OF THE ACTION

1. This is an action under Title VII of the Civil Rights Act of 1964, 42 U.S.C. 2000e et seq., and

     the Americans With Disabilities Act, 42 U.S.C. 12101 et seq., for unlawful employment

     practices based on sex, disability, and retaliation.

2. Plaintiff, Melissa Marengo alleges that defendant, AdventHealth Orlando, subjected Marengo

     to discrimination and a hostile work environment based on her sex/gender, and based on her

     disability including failure to reasonably accommodate, and retaliated against her for

     reporting and objecting to the discrimination and hostile work environment.

                                    JURISDICTION AND VENUE

3. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because the action is

     based on federal statutes, pursuant to 28 U.S.C. § 1337 because the action is based on a
 Case 6:20-cv-01085-CEM-DCI Document 1 Filed 06/19/20 Page 2 of 16 PageID 2



   federal statute regulating commerce, and pursuant to 28 U.S.C. § 1343 because the action is

   based on deprivation of the Plaintiff’s right under color of state law as against a federal law

   providing for equal rights.

4. The amount in controversy, exclusive of interest and costs and attorney’s fees, exceeds

   $75,000.00.

5. Venue is proper in the Orlando Division of the United States District Court for the Middle

   District of Florida pursuant to 28 U.S.C. §§ 1391(b)(2) because Marengo resides in Seminole

   County, Florida and worked for Defendant in Seminole County, Florida.

                                              PARTIES

6. Plaintiff Marengo is a citizen of the United States and a resident of Seminole County, Florida.

7. Defendant AdventHealth Orlando is incorporated in the State of Florida and is registered to

   do business in the State of Florida, and at all times relevant thereto maintained a business

   location in Seminole County, Florida.

8. Defendant is an acute-care multi-specialty facility compromised of eleven (11) campuses in

   Orlando and its environs. AdventHealth Orlando has approximately 21,000 employees and is

   part of AdventHealth, a large, faith-based healthcare company headquartered in Altamonte

   Springs, Florida.

9. At all relevant times, Defendant has continuously been an employer engaged in an industry

   affecting commerce within the meaning of Sections 701(b), (g) and (h) of Title VII, 42 U.S.C.

   §§ 2000e (b), (g) and (h).

10. Plaintiff was hired by Defendant on or around December 11, 2000 and worked there for close

   to nineteen (19) years, until her unlawful termination by Defendant in September 23, 2019.




                                                 2
 Case 6:20-cv-01085-CEM-DCI Document 1 Filed 06/19/20 Page 3 of 16 PageID 3




                                ADMINISTRATIVE PROCEDURE

11. Plaintiff submitted a charge of discrimination, EEOC No. 511-2019-03735, against

   Defendant to the Equal Employment Opportunity Commission (“EEOC”), on or about

   October 10, 2019, alleging discrimination based on sex, disability, and retaliation.

12. The EEOC issued a Dismissal and Notice of Suit Rights on March 20, 2020, which Plaintiff

   received sometime thereafter.

13. All conditions precedent to the institution of this lawsuit have been fulfilled.

14. Plaintiff has exhausted her administrative remedies.

                                   STATEMENT OF CLAIMS

15. My employment terms and conditions changed on a daily basis that I never knew what to

   expect, lack of standardization in processes opened me up for constant harsh criticism

   because whatever I did, I counldn’t do anything right. I had no set expectation or written

   guide on how I was supposed to behave. I behaved as I always had for the past 18 years as a

   critical care nurse- with agency, autonomy, direct speech, confident, competent, and taking

   lead and effecting change when necessary to promote good healthcare outcomes. I had to

   jump through unnecessary hoops and hurdles, and ask permission to speak to people outside

   of my department in order to try to accomplish doing my work.

16. 16. I complained to HR that I did not feel safe, I was being harassed, discriminated against, I

   was being put through escalating acts of work sabotage to justify wrongdoing and poor work

   on my part. Human Resources told me to document and turn in my claims, take FMLA

   because that is what it is there for. All my hard work was for nothing because Human




                                                  3
 Case 6:20-cv-01085-CEM-DCI Document 1 Filed 06/19/20 Page 4 of 16 PageID 4



   Resources did not read my documentation, I was terminated, and their investigation found no

   instances of discrimination, harassment, retaliation, or of a hostile work environment.

17. My director called me on medical leave and told me he could not hold open my position any

   longer because “I can’t keep paying a part-timer all these hours.” The part-timer that was

   filling in for me slipped into my position, another equivalent position opened up on my team

   but it was filled immediately. Because my extension of medical leave was not job-protected,

   I was refused to transfer into an open equivalent position under a different director.



                                     CAUSES OF ACTION

                                          COUNT ONE

                   (Discrimination/Hostile Work Environment – Sex/Gender)

18. This is an action for discrimination and hostile work environment based on sex/gender, for

damages in excess of $75,000, injunctive relief, attorneys fees and costs, applicable interest, and

such other and further relief as this Court deems appropriate.

19. Plaintiff realleges and incorporates by reference all allegations in all preceding paragraphs 1

through __.

20. With regard to her sex/gender, Plaintiff was discriminated against and subjected to a hostile

work environment, including but not limited to:

       a.     Unwanted paternalism- steering women to lower-paying less desirable jobs- director

       stated he saw me teaching at UCF after chastising me and telling me that I need to stop

       thinking only of myself and support my team when I answered his question of where I

       saw myself in five years and I told him “I want to change Healthcare. I am going to

       Change Heallthcare:.” networking, mentoring, sponsorship, individual development




                                                  4
 Case 6:20-cv-01085-CEM-DCI Document 1 Filed 06/19/20 Page 5 of 16 PageID 5



       plans, assignments, performance appraisals that may provide the basis for subsequent

       opportunities.

       b.   Negative stereotyping when I behave in an agenic (dominant) manner ie. Dislay

       confidence, competence, achievement-orientation, inclination to take charge, autonomy

       and rationality. Such behavior received discipline, disparate treatment, removal of

       responsibilities/work and /job assignments, harsh criticism, intentional acts to ignore my

       input, failure to listen / welcome issues, dismiss my legitimate concerns, cancel meetings

       at the last minute and avoidance, ignoring my repeated complaint of harassment,

       discrimination, and work sabotage.

       c.   Intentional misrepresentation of information or omission for me to do my job

       d.   Glass ceiling- promotion and advancement decisions based on opinion as opposed to

       qualifications and experience.

21. This harassment and hostile working environment was severe, based on the nature of the

harassment, including demeaning statements and a continuing course of conduct by Defendant

against Plaintiff, all of which were designed to and were likely to humiliate and demean Plaintiff,

and which did have that effect on Plaintiff.

22. This harassment and hostile working environment was pervasive based on the many incidents

of harassment alleged above, some of which were repeated on a frequent basis.

23. Plaintiff considered the conduct alleged herein towards her to be hostile and offensive.

24. The said conduct was objectively hostile and offensive.

25. The effect of the harassment and hostile working environment complained of above has been

to deprive Plaintiff of equal employment opportunities and otherwise adversely affect her status

as an employee because of her sex in violation of law.




                                                 5
 Case 6:20-cv-01085-CEM-DCI Document 1 Filed 06/19/20 Page 6 of 16 PageID 6



26. Defendant was on notice of said practices and hostile working environment because

Defendant’s managers, including Plaintiff’s direct supervisors, participated in and witnessed said

practices.

27. Defendant was on notice of said practices and hostile working environment because Plaintiff

complained, orally and in writing, to Defendant’s Human Resources representatives and various

managers regarding said practices.

28. Defendant failed and refused to properly investigate and take prompt and effective action to

stop the hostile working environment.

29. Plaintiff was subjected to tangible employment actions and materially adverse employment

actions by Defendant, including termination.

30. By creating, condoning and perpetuating a hostile work environment because of Plaintiff’s

sex, Defendant has acted intentionally, maliciously, and/or recklessly.

31. As a direct and proximate result of the acts complained of herein, Plaintiff has suffered and

will continue to suffer loss of compensation and benefits, mental and emotional distress,

humiliation, loss of reputation, loss of enjoyment of life and other pecuniary and non-pecuniary

losses.

                                           COUNT TWO

                                   (Discrimination – Disability)

32. This is an action for discrimination based on disability, for damages in excess of $75,000,

injunctive relief, attorneys fees and costs, applicable interest, and such other and further relief as

this Court deems appropriate.

33. Plaintiff realleges and incorporates by reference all allegations in all preceding paragraphs 1

through 32.




                                                  6
 Case 6:20-cv-01085-CEM-DCI Document 1 Filed 06/19/20 Page 7 of 16 PageID 7



34. Plaintiff is a qualified individual with a disability under the ADA.

35. Plaintiff’s disability: I possess two genetic, mental impairments that substantially limit the

major life activities of eating, sleeping, learning, reading, concentration, communicating, and

thinking. Without accommodation, my ability to effectively perform my job duties is impaired

because I possess two hereditary neurobiological conditions that cause functional impairments to

my daily living. One is episodic, highly treatable, and very responsive to interventions after

approximately four to six weeks after treatment is initiated. The other condition is chronic, ever-

present, but managed by simple adjustments to my environment that allows me to work in a

manner that capitalizes and optimizes the function, concentration, and productivity of how my

brain is specifically wired and specifically works.

20. With regard to her disability, Plaintiff was discriminated against and subjected to a hostile

work environment, including but not limited to:

           a. Denial of promotion

           b. Denial of Job training

           c. Removal of responsibilities

           d. Exclusion from meetings and proceedings previously an integral part of

36. Requests for accommodation and the responses

   a. Request: Summer of 2018, I had not yet disclosed my disability, however, I asked to be

       moved to share a small office with two desks and a small table because the person

       occupying the other desk was quiet and I could think and have the ability to concentrate.

       Response: October of 2018. Moved to the new office. Despite there being two open

       cubicles in another section of the workplace, the director refused to relocate a third




                                                  7
Case 6:20-cv-01085-CEM-DCI Document 1 Filed 06/19/20 Page 8 of 16 PageID 8



    person occupying the office sitting at the tiny desk. The accommodation was not

    effective because my tiny office became the hang out spot for the office staff.

 b. Request: November 18, 2018, Email sent to Human Resources and my leaders requesting

    accommodation under the Americans with Disabilities Act.

    Response: February 6, 2019, Employee Relations contacts me for the first time via email

    to set up a phone appointment to discuss my request for Accommodation under the ADA.

    February 7, 2019 Employee Relations and I discussed my situation and reason for

    requesting accommodation. This is the only day that I was extended the opportunity to

    participate in the Interactive Process despite subsequent requests for accommodation.

    Also, note that from the time of my initial request in November, close to three months

    passed before Employee Relations engaged in the Interactive Process.

 c. Request: November 19, 2018: FMLA paperwork approved by Human Resources.

    Response: The job protected leave was not effective in that Human Resources asked me

    to document and procure for them supporting evidence of my claims of discrimination,

    harassment, retaliation, and hostile work environment. My entire 12 weeks of FMLA

    were used to compile and write the information that Human Resources had requested.

    Also, my director had the program coordinator email me twice asking me to complete

    work while out on FMLA leave.

 d. Request: February 6, 2019, wrote an email to my director asking to move to a vacant

    office as a disability accommodation because my cubicle is noisy and I could not think.

    Response: No.

 e. Request: February 12, 2019, Requested to as an accommodation to work from home

    when I am not needed at the office in order to work in a quiet environment to be able to




                                             8
Case 6:20-cv-01085-CEM-DCI Document 1 Filed 06/19/20 Page 9 of 16 PageID 9



    think and concentrate. Submitted a request to reserve an unoccupied conference room so I

    could work in a quiet space and be able to concentrate. I adjusted my work hours

    (without accruing overtime) to stay later in the office to complete my work because it

    was mostly empty at the end of the workday so it was quiet and I could think and

    concentrate to complete my work.

    Response: Work from home: No.

    Response: Reserve an unoccupied conference room: No.

    Response: Work later in the day: No.

    Response: My director informed me that he had found me an alternate quiet place to

    work, however, it was not a permanent set-up and I could only take my laptop and

    whatever work I was working on at the time because my director wanted me to interact,

    work with, and help out my team.. Accommodation supplied (absent of the interactive

    process) was not effective in that I work on multiple projects each day that require

    different references, resources, and materials. Going back and forth between two

    different workspaces for supplies I forgot would consume a great deal of my cognitive

    and emotional energy which was already wearing thin due to being forced to work in a

    cookie cutter mold like everyone else that did not fit what I needed to in order to be able

    to work. I never saw the alternate workspace. My stress level was already high due to my

    noisy and busy work environment as well as the new unnecessary extra permissions I had

    now to obtain in order to communicate with another human being outside of my team as

    well as the added hoops and hurdles I was having to jump through to attempt to

    accomplish one task. My priority at the time was trying not to mess up. The alternate




                                             9
Case 6:20-cv-01085-CEM-DCI Document 1 Filed 06/19/20 Page 10 of 16 PageID 10



     work space was far down on my list of things that needed my attention. I didn’t have the

     energy.

     Request: June 27, 2019, Physician request for extension of medical leave of absence for

     an additional six weeks beyond the FMLA leave allotment of twelve weeks. She wrote

     that I needed six weeks, but made a mistake in writing the incorrect month of July instead

     of August which would be 6 weeks. On July 1, 2019, the Leave of Absence department

     notified me that I had been granted an extension of medical leave until July 11, 2019 as

     recommended by my physician. The leave extension was categorized as NON-FMLA,

     therefore, there was no guarantee of re-instatement to work and/or my position. On July

     2, 2019, I wrote the Leave of absence department to request as an accommodation for my

     extension of medical leave to be covered under the Americans with Disabilities Act in

     order to maintain my employment with AdventHealth Orlando under job-protected leave.

     I included the web address link to the EEOC for their enforcement guidance on

     reasonable accommodation and undue hardship under the ADA. I copied and pasted

     information directly from the website taken starting at the Leave heading, including

     question numbers 17, 18, and 19. On June 27, 2020 my physician noticed her mistake of

     writing the incorrect date on the return to work form and wrote me an email which I

     forwarded to the Leave of Absence department on July 9, 2019. Though the initial

     request for leave extension was clearly communicated both in the body of the email I

     wrote as well as hand written by my physician in the blank after the words “please

     indicate the length of the extension:” 6 weeks is what she wrote and is the allotment of

     time that she recommended for my leave extension; not ten (10) days which was what the

     Leave of Absence department was guided to grant by my director as told to me by human




                                             10
Case 6:20-cv-01085-CEM-DCI Document 1 Filed 06/19/20 Page 11 of 16 PageID 11



     resources. Also, Human Resources categorized the leave starting July 12, 2020 and

     ending August 11, 2020 as an additional leave extension request beyond the first leave

     extension of ten (10) days that they had already granted. Once again, my communication

     and my physician’s communication both clearly denote a time period of SIX weeks, not

     one and a half weeks i.e.10 days.

     Response: I wrote to Human Resources as well as spoke to them on the telephone twice

     regarding my written and now verbal requests for leave accommodation under the ADA.

     I also forwarded the email I wrote to the Leave of Absence department with the EEOC

     information. All three times that I asked for ADA accommodation of leave, Human

     Resources responded only that my FMLA ran out and that the leave I was on is not job-

     protected leave. I asked her the decision-maker was that determined to involuntarily

     separate me from work without any regard, input, or say from me. Human Resources

     replied: “It’s policy.” Human Resources followed up with me shortly after the “it’s

     policy” phone conversation with both her and Employee Relations present and on

     speakerphone to answer my questions. Once again when I asked about medical leave

     extension as an accommodation under the ADA both of them stated that my FMLA ran

     out so that my position is no longer job-protected. I reiterated that I understood that my

     FMLA leave expired, however, I am now, and have asked multiple times to consider this

     leave extension as a job-protected accommodation under the American’s with Disabilities

     Act, not under FMLA. My physician requested an additional six weeks of medical leave

     due to the re-traumatization I suffered as a result of documenting my hostile work

     environment as Human Resources required of me in order to do an investigation that took

     me the entire 12 week duration of my job-protected FMLA leave to complete. After




                                             11
Case 6:20-cv-01085-CEM-DCI Document 1 Filed 06/19/20 Page 12 of 16 PageID 12



     persisting for an answer, Employee Relations stated that if six weeks from now, AFTER

     this extension granted under organizational policy ends, THEN at that time, if I require

     additional medical leave for my condition, THEN we can have a “discussion” about an

     accommodation under the ADA.

     *Of Note*: The proffered motive to substantiate its uncompromising enforcement of

     terminating my nearly 19 year nursing career cultivated and practiced exclusively for

     AdventHealth Orlando by Human Resources was because “It’s policy.”

     I was conceded an extension of non-protected job leave under section 2. - Non-FMLA

     Medical Leave found in AdventHealth Orlando’s Leave of Absence Policy Policy #:

     800.216. To qualify, the employee must und For leave extension to meet criteria to

     qualify as a Reasonable Accommodation under the ADA, 1) If an employee exhausts

     their extended leave and needs additional time off in order to return to work, the

     employee may qualify for a reasonable extension of their leave under the ADA or other

     applicable laws. 2) To qualify, an employee must a) request the extension prior to

     exhaustion of their leave and b) Provide the Human Resources Department with a written

     statement from their treating healthcare provider confirming that i.) Employee has a

     physical or mental impairment that substantially limits a major life activity, and ii) The

     supplemental leave of a specified duration will allow the employee to return to work and

     perform the essential functions of their job in the near future. Lastly, the policy states

     AdventHeallth Orlando will evaluate timely requests submitted by employees on an

     individual basis and grant reasonable extensions of leave in compliance with the ADA

     and other applicable laws.

           On June 27, 2019, I requested an extension as recommended by my physician.




                                               12
Case 6:20-cv-01085-CEM-DCI Document 1 Filed 06/19/20 Page 13 of 16 PageID 13



              On July 1, 2019, I was notified that I was granted Non-FMLA Leave Extension

               which is not job-protected leave.

              On July 2, 2019, I asked for my leave extension to be considered as an

               accommodation under the ADA.

              AdventHealth Orlando’s Leave of Absence Policy #; 800.216 was became

               effective on July, 1, 2019 and was last reviewed on July 1, 2019.

              Interestingly, AdventHealth Orlando’s Leave of Absence Standard Operating

               Procedure - SOP #: 800.216A became effective on October 30, 2013 and was last

               reviewed on March 3, 2019.



37. Defendant discriminated against Plaintiff in the terms and conditions of her employment, and

terminated her employment, because of her disability and Defendant’s failure to reasonably

accommodate Plaintiff’s disability.

38. As a direct and proximate result of the acts complained of herein, Plaintiff has and will

continue to suffer loss of compensation and benefits, mental and emotional distress, humiliation,

loss of reputation, loss of enjoyment of life and other pecuniary and non-pecuniary losses.

                                           COUNT THREE

                                            (Retaliation)

39. This is an action for retaliation based on Plaintiff’s protected activity of submitting

discrimination complaints, for damages in excess of $75,000, injunctive relief, attorneys fees and

costs, applicable interest, and such other and further relief as this Court deems appropriate.

40. Plaintiff realleges and incorporates by reference all allegations in all preceding paragraphs 1

through 39.



                                                 13
Case 6:20-cv-01085-CEM-DCI Document 1 Filed 06/19/20 Page 14 of 16 PageID 14



41. By complaining to Defendant and Defendant’s managers about the discriminatory practices

and hostile working environment complained of above, Plaintiff engaged in conduct protected by

Title VII of the Civil Rights Act of 1964 and Title I of the Civil Rights Act of 1991.

42. Following and because of Plaintiff’s complaints, Plaintiff’s employment was terminated.

43. Plaintiff’s termination constitutes a tangible and adverse employment action.

44. The reason given by Defendant for Plaintiff’s termination was not the true reason, but was a

pretext for retaliation based on her protected activities.

45. Defendant’s retaliatory motive against Plaintiff is shown by the actions and statements of its

managers and workers toward Plaintiff in regard to her complaints, and the proximity in time

between Plaintiff’s complaints and her termination.

46. Defendant’s termination of Plaintiff was retaliation for Plaintiff’s complaints of

discrimination and harassment based on her sex and disability.

47. But for her discrimination complaints, Plaintiff would not have been terminated.

48. By engaging in the foregoing conduct, Defendant has intentionally retaliated against Plaintiff

with malice or reckless indifference to Plaintiff’s federally protected rights to oppose practices

that are prohibited by law.

49. As a direct and proximate result of the acts complained of herein, Plaintiff has suffered and

will continue to suffer loss of compensation and benefits, mental and emotional distress,

humiliation, loss of reputation, loss of enjoyment of life and other pecuniary and non-pecuniary

losses.



DEMAND FOR JURY TRIAL: Plaintiff demands a trial by jury of all issues so triable.




                                                  14
Case 6:20-cv-01085-CEM-DCI Document 1 Filed 06/19/20 Page 15 of 16 PageID 15



                                   PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests the following relief:

   A. Award Plaintiff compensation for past pecuniary and economic losses resulting from her

       termination, in an amount to be determined at trial;

   B. Reinstate Plaintiff and enter declaratory relief enjoining Defendant from further

       discriminatory acts against Plaintiff, or Award Plaintiff compensation for future

       pecuniary and economic losses resulting from her termination, in an amount to be

       determined at trial;

   C. Award Plaintiff compensation for non-pecuniary losses resulting from the unlawful

       practices described above, including but not limited to mental and emotional distress,

       humiliation, loss of reputation, loss of enjoyment of life, and other non-pecuniary losses,

       in an amount to be determined at trial;

   D. Award Plaintiff punitive damages for Defendant’s malicious and reckless conduct

       described above, in an amount to be determined at trial;

   E. Award Plaintiff her litigation costs and expenses, including reasonable attorneys’ fees,

       and appropriate pre-judgment and post-judgment interest; and

   F. Grant such further relief as the Court deems necessary and proper.




Respectfully submitted,

Dated: June 18, 2020
__________________________



                                                 15
Case 6:20-cv-01085-CEM-DCI Document 1 Filed 06/19/20 Page 16 of 16 PageID 16



Melissa Marengo
Address: 2702 Amaya Terrace
Lake Mary, FL, 32746
Email: melissamarengo@hotmail.com
Phone No.: (407)529-5855




                                     16
